UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                          No. 01-20910
                        Summary Calendar


                 EUGENE E. SHANKS, SR.; ET AL.,

                                                        Plaintiffs,

   EUGENE E. SHANKS, SR.; FLITELINE MAINTENANCE INCORPORATED,

                                           Plaintiffs-Appellants,

                             versus

                     JAMES H. MAHON; ET AL.,

                                                        Defendants,

           JAMES H. MAHON; RAY O. WALL; JACK L. WEST,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-98-CV-2048)
_________________________________________________________________
                           June 28, 2002


Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Eugene E. Shanks and Fliteline Maintenance, Inc., appeal the

summary judgment awarded defendants (qualified immunity).       We




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
review de novo.    FED. R. CIV. P. 56(c);    Hale v. Townley, 45 F.3d
914, 917 (5th Cir. 1995).

     Although it appears Plaintiffs have waived this issue by

failing to brief it, see Yohey v. Collins, 985 F.2d 222, 225 (5th

Cir. 1993), the district court did not err in concluding that the

allegations   of   malicious   prosecution    did   not   establish   a

constitutional violation because the underlying criminal proceeding

did not terminate in Eugene Shanks’ favor (pleaded guilty).      Evans

v. Ball, 168 F.3d 856, 863 & n.10 (5th Cir. 1999) (“A Bivens action

is analogous to an action under § 1983 - the only difference being

that § 1983 applies to constitutional violations by state, rather

than federal, officials”; “a plaintiff attempting to base a Bivens

claim on a prosecution unsupported by probable cause must establish

all the elements of malicious prosecution, including termination of

the prosecution in his favor”); see also Heck v. Humphrey, 512 U.S.
477, 486-87 (1994); Brandley v. Keeshan, 64 F.3d 196, 199 (5th Cir.

1995), cert. denied, 516 U.S. 1129 (1996).

     In the light of this disposition of the appeal, we need not

address the district court’s alternative basis for awarding summary

judgment.

                                                           AFFIRMED




                                  2